Citation Nr: 9903652	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-00 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to June 
1971 and from October 1976 to June 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 1995, the RO denied the veteran's claim of entitlement 
to a compensable evaluation for lumbosacral strain as the 
evidence of record did not show pain on motion or limitation 
of motion of the lumbar spine.  In April 1997, the RO granted 
a compensable evaluation of 10 percent for the service-
connected lumbosacral strain effective from June 1, 1996.  

The appellant is generally presumed to be seeking the maximum 
benefit available by law, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran has not expressed satisfaction with the rating 
assigned for her lumbosacral strain.  The issue is currently 
before the Board for appellate review.  

The issue on appeal was originally before the Board in April 
1998 at which time it was remanded in order to obtain a VA 
examination.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Associated with the claims file is a report of a VA 
examination conducted in June 1998.  It was noted on the 
examination report that the veteran had sought treatment at 
an emergency room and from her local physician in 1998 due to 
sudden onset of back pain.  The veteran had indicated that 
she sought treatment at the emergency room during a flare-up 
of pain in her back.  Review of the claims file shows that 
treatment records from the local physician and from the 
emergency room visit have not been associated with the claims 
file.  The Board finds these missing records to be pertinent 
to the veteran's claim as they allegedly reflect the 
veteran's back symptomatology during a flare-up.  There is no 
evidence of record of a clinical evaluation of the veteran's 
back that was conducted during a flare-up.  

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups."  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this regard, the Board 
notes that the veteran's lumbosacral strain, while currently 
evaluated under Diagnostic Code 5295 (lumbosacral strain), 
can also be evaluated under Diagnostic Code 5292 which 
provides the rating criteria for evaluation of limitation of 
motion of the lumbar spine.  The Board finds that the 1998 
emergency room and private treatment records might provide 
evidence as to the symptomatology the veteran experiences 
during a flare-up.  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support her 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet.App. 90 (l990).

By remand dated in April 1998, the Board directed, in 
pertinent part, that the RO should arrange "for VA 
examinations of the appellant by an orthopedic surgeon and a 
neurologist for the purposes of ascertaining the nature and 
extent of severity of her lumbosacral strain."  Review of 
the report of the June 1998 VA examination shows that a VA 
orthopedic examination was conducted.  However, no 
examination was conducted by a neurologist.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Regrettably, the issue on appeal must be remanded a second 
time in order to ensure that the Board's April 1998 remand 
directives are complied with, as well as to obtain emergency 
room and private treatment reports which have not previously 
been secured.  

Accordingly, this case is REMANDED for further development:

1.  The RO should contact the veteran and 
request that she identify the names, dates, 
and approximate dates of treatment for all 
sources who have treated her for her 
lumbosacral strain.  After obtaining any 
necessary authorization, the RO should 
request and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources identified 
whose records have not previously been 
secured.  The Board is particularly 
interested in obtaining treatment records of 
the veteran's 1998 emergency room visit and 
also treatment records from her local 
physician as reported on the June 1998 VA 
examination.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment records.



2.  The RO should arrange for VA examination 
of the veteran by a neurologist for the 
purpose of ascertaining the nature and extent 
of severity of her lumbosacral strain.  The 
claims file and a separate copy of this 
remand must be made available to the examiner 
prior to and pursuant to conduction and 
completion of the examination.  Any further 
indicated special studies should be 
conducted.  

The examiner's report should cover any 
weakened movement, including weakened 
movement against resistance, excess 
fatigability with use, incoordination, 
painful motion, or pain with use, and provide 
an opinion as to how these factors result in 
any limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if feasible, 
express this in terms of additional degrees 
of limitation of motion during flare-ups.  If 
the examiner is unable to offer an opinion as 
to the nature and extent of any additional 
disability during a flare-up, that fact 
should be so stated.  The examiner should 
also comment on the veteran's back related 
complaints that appear to be of a neurologic 
etiology and whether these complaints and any 
related pathology that are found are 
associated with or unrelated to her service-
connected lumbosacral strain.  Any opinions 
expressed by the examiner must be accompanied 
by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate the issue 
of entitlement to an increased evaluation for 
the veteran's lumbosacral strain.  
Consideration should be accorded to 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45 (1998).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 3 -


